***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. HASSAN FOSTER
                 (AC 41235)
                       Prescott, Cradle and Suarez, Js.

                                    Syllabus

Convicted, after a trial to the court, of the crimes of assault in the first degree
   and criminal possession of a firearm in connection with a shooting, the
   defendant appealed to this court. He claimed that the trial court lacked
   subject matter jurisdiction over his case and personal jurisdiction over
   him. Held that the defendant’s challenges to the trial court’s jurisdiction
   were without merit, as his assertions lacked an arguable legal basis in
   that they were sovereign citizen claims that were based on the argument
   that the state and federal governments lack constitutional legitimacy
   and therefore have no authority to regulate his behavior, a defense that
   has been uniformly held to have no conceivable validity in American law.
    Submitted on briefs February 11—officially released April 6, 2021

                              Procedural History

  Substitute information charging the defendant with
the crimes of assault in the first degree and criminal
possession of a firearm, brought to the Superior Court
in the judicial district of Waterbury and tried to the
court, Harmon, J.; judgment of guilty, from which the
defendant appealed to this court. Affirmed.
  Hassan Foster, self-represented, the appellant
(defendant), filed a brief.
  Maureen Platt, state’s attorney, Ana L. McMonigle,
special deputy assistant state’s attorney, and John J.
Davenport, senior assistant state’s attorney, filed a brief
for the appellee (state).
                           Opinion

   PER CURIAM. The defendant, Hassan Foster, appeals
from the judgment of conviction, rendered after a court
trial, of assault in the first degree in violation of General
Statutes § 53a-59 (a) (1) and criminal possession of a
firearm in violation of General Statutes § 53a-217 (a)
(1). He claims that the trial court lacked subject matter
jurisdiction over his case and personal jurisdiction over
him. We affirm the judgment of the trial court.
   On April 8, 2015, the defendant was arrested by war-
rant, and appeared before the court for arraignment,
in connection with a shooting that occurred in Water-
bury on March 27, 2015. On March 6, 2017, by way of
a substitute information, he was charged with assault
in the first degree and criminal possession of a firearm.
At his request, the defendant was permitted to represent
himself at his criminal trial with the assistance of
appointed standby counsel. On April 12, 2017, the court
found the defendant guilty of both crimes.
   After the court found the defendant guilty, but before
sentencing, the defendant filed several affidavits and
three motions challenging the court’s jurisdiction. He
alleged, inter alia, that the state ‘‘fail[ed] to present a
cause of action or crime’’ and failed to establish that
the United States constitution, as well as federal and
state law, apply to him in light of his contention that
he is ‘‘an American national and a common man of the
sovereign people.’’
  On September 29, 2017, at the defendant’s sentencing
hearing, the court denied the defendant’s motions and
sentenced him to a total effective term of fifteen years
of incarceration, execution suspended after ten years,
followed by five years of probation. This appeal fol-
lowed.
    On appeal, the defendant claims that the trial court
lacked subject matter jurisdiction over his case and
personal jurisdiction over him, reasserting the grounds
that he argued in support of his jurisdictional challenges
before the trial court. The defendant’s challenges to the
trial court’s jurisdiction are ‘‘sovereign citizen’’ claims,
which are based on the argument that ‘‘the state and
federal governments lack constitutional legitimacy and
therefore have no authority to regulate [the defendant’s]
behavior.’’ United States v. Ulloa, 511 Fed. Appx. 105,
106 n.1 (2d Cir. 2013). It has been uniformly held that
‘‘[this] defense has no conceivable validity in American
law.’’ (Internal quotation marks omitted.) Johnson v.
Raffy’s Café I, LLC, 173 Conn. App. 193, 201, 163 A.3d
672 (2017), citing United States v. Jonassen, 759 F.3d
653, 657 n.2 (7th Cir. 2014), cert. denied, 577 U.S. 864,
136 S. Ct. 152, 193 L. Ed. 2d 114 (2015). The claims
asserted by the defendant lack an arguable legal basis.
Accordingly, the defendant’s challenges to the trial
court’s subject matter and personal jurisdiction are
without merit.
  The judgment is affirmed.